DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/01/21 have been fully considered but they are not persuasive. 
On page 5 regarding drawing objections Applicant argues amendments overcome the drawing objections.
The Examiner respectfully agrees and withdraws drawing objections.
On page 5 regarding 112a rejections Applicant argues amendments overcome rejections.
The Examiner respectfully agrees and withdraws 112a rejections.
On pages 6-7 regarding 103 rejections of claim 1, Applicant argues that Poggi’s foot (cast from a natural foot), wouldn’t inherently have a decreased build as compared to the remainder of the foot, since Poggi would not necessarily result in the foot cover having an area of decreased build at the arch location. Applicant argues the thickness of the sole portion of the foot cover of Poggi doesn’t need to follow the contour of the sole to have less build in the arch. Applicant argues further that a person might be “flat footed” and so wouldn’t have an arch in the foot. 
The Examiner respectfully. Prior art is applied below regarding this simple, well-known construct. 
On pages 7-8 regarding rejections to remaining claims Applicant argues claim 20 is patentable since the Examiner has not given weight to “across a width of the surface of the inner sole portion” since Clausen doesn’t show a cross-sectional view along the length of the foot of Clausen, meaning it isn’t clear how far across the foot the dimples/perforations extend.
The Examiner respectfully disagrees. It appears Applicant is arguing that the claim requires the dimples/perforations to be located across the entire width of the foot. However, claims simply require the foot to include more than one dimple/perforation, which is present on a “width” of the surface of the inner sole portion of the foot. In other words, if the dimples/perforations is present on the width, and it extends even somewhat in a width direction, the prior art meets the boundaries of the claim. The Examiner is not required to interpret the width as being the entire width of the foot as Applicant is implying. The rejection is maintained. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-10, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doddroe et al. (US 20050038525 A1), hereinafter known as Doddroe in view of Lecomte et al. (US 20050267603 A1) hereinafter known as Lecomte, further in view of Phillips et al. (US 20030093158 A1), hereinafter known as Phillips further in view of Glainville (US 0511942 A). 
Regarding claim 1 Doddroe discloses a prosthetic foot comprising:
an elongate foot element (Figure 1a item 20) extending from a heel end (22) to a toe end (26), wherein a width of a forefoot portion is greater than a width of an arch region and a heel region (see at least Figure 6a which shows the forefoot portion width being greater than an arch region (middle of the foot) and heel region (rear of the foot)),
the foot having a split which divides the toe end into a medial toe (Figure 1a item 26a) and a lateral toe portion (Figure 1a item 26b), the medial toe being longer and extending further distally than the lateral toe portion (see the plan view in Figure 6a); and 
but is silent with regards to the foot having a U-shaped cutout portion at the toe end positioned toward a medial side, and
a cosmesis cover.
However, regarding claim 1 Lecomte teaches a prosthetic foot with a U-shaped cut-out portion at the toe end (Figure 29 item 116) that is positioned toward a medial side of a longitudinal axis of the foot element (Figure 29).
Doddroe and Lecomte are involved in the same field of endeavor, namely prosthetic feet. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the foot of Doddroe by including a U-shaped cutout portion at the toe end such as is taught by Lecomte in order to adjust the foot’s composition to guide the foot towards rollover on the medial side, thus approximating the natural look and feel of a natural human foot. 
Further, regarding claim 1 Phillips teaches a prosthetic foot which includes a cosmesis cover (Figure 2 item 30) comprising a body having an outer surface (Annotated Figure 2) and surrounding an inner cavity (Annotated Figure 2), the outer surface having the shape and contours of a natural human foot (Annotated Figure 2),
the inner cavity being configured to removably receive a foot element therein (Figure 2),
the cosmesis having a heel region, arch region, forefoot region, and a toe region (Annotated Figure 2), 
wherein the forefoot region is relatively wider than the heel region ([0062], Table 1 illustrates the forefoot region width being wider than a heel region; ),
the cosmesis having an inner sole portion (Annotated Figure 2) and a sidewall  extending upward from the inner sole portion (Annotated Figure 2),
wherein a size and shape of the inner sole portion and portion of the sidewall adjacent the inner sole portion substantially corresponds to a size and shape of the foot element (Figure 2),

    PNG
    media_image1.png
    576
    844
    media_image1.png
    Greyscale

Doddroe and Phillips are involved in the same field of endeavor, namely prosthetic feet. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the foot of the Doddroe Lecomte Combination by including cosmesis cover such as is taught by Phillips in order to create a final foot which looks substantially similar to a natural human foot, increasing the aesthetic appeal for the user. 
Further, as regards the cosmesis forefoot region being wider than the arch region of the cosmesis, Doddroe has already taught that the heel region and arch regions of the foot element are of similar widths, with the forefoot region having a wider width than both (Figure 6a). Since the foot element and cosmesis taught by Phillips are designed to conform to the amputated foot of the user ([0046], [0084], [0086], [0088], [0098]), the Examiner understand the person of ordinary skill in the art at the time the invention was filed would have also understood the arch region of the cosmesis to be narrower than that of the forefoot region, since it is designed to mimic the shape and size of the natural, amputated human foot, and the heel and arch regions of the Combination are substantially similar in width as compared to the forefoot region.
Further, regarding claim 1 Glainville teaches a foot element, wherein an area extending from the heel region and across a lateral part of the arch region and the forefoot region comprise an increased build compared to a medial part of the arch region and the forefoot region (Figure 1). Doddroe and Glainville are involved in the same field of endeavor, namely items for feet.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the foot of the Doddroe Lecomte Phillips Combination to have the cosmesis cover include areas of increased build in all parts other than the foot arch such as is taught by Glainville in order to mimic the natural look of a human foot, thus increasing the realism of the cosmesis.
Regarding claim 2 the Doddroe Lecomte Phillips Glainville Combination teaches the foot of claim 1 substantially as is claimed,
wherein Lecomte further teaches a cosmesis toe region including a mating structure configured to engage the cut-out portion of the foot element ([0081]). 
Regarding claim 3 the Doddroe Lecomte Phillips Glainville Combination teaches the foot of claim 1 substantially as is claimed,
wherein Doddroe further discloses the foot element further comprises a lengthwise split (Figure 1a item 18), which suns substantially straight in an anterior-posterior direction,
and wherein Lecomte further teaches a first portion of the split runs substantially straight in an anterior-posterior direction and a second portion curves in a medial direction and extends to a base of the cut-out portion (Figure 29). 
Regarding claim 4 the Doddroe Lecomte Phillips Glainville Combination teaches the foot of claim 1 substantially as is claimed,
wherein Phillips further discloses the sidewall extends upward to approximately the level of an ankle of a natural human foot (Figure 2).
Regarding claim 7 the Doddroe Lecomte Phillips Glainville Combination teaches the foot of claim 1 substantially as is claimed,
wherein Doddroe further discloses an upper foot element (Figure 9b item 555) coupled to the foot element via fasteners (Figure 8 items 426, 422) inserted through one or more attachment holes in the foot element (Figure 8, 9b shows the upper element couple to the foot element via fasteners 422, which extend through the foot element holes.) 
The Examiner notes the claim does not require the fastener which is inserted into the upper foot element to be the same fastener which is inserted through the attachment holes in the foot element. However, the person of ordinary skill in the art understands that in the event that this was required, that forming a structure which has formerly been formed from two or more pieces into one piece, involves only routine skill in the art. In re  Larson, 144 USPQ 347, 349 (CCPA 1965). In this case, the formation of upper element (represented here by item 410) and connector element 425a into one piece and thus having fastener 422 extend through the now unitary upper foot element/connector element as well as through the foot element, would have been within the skill of one of ordinary skill in the art.).
Regarding claim 9 the Doddroe Lecomte Phillips Glainville Combination teaches the foot of claim 1 substantially as is claimed,
wherein Phillips further teaches a width of the forefoot portion relative to a length of the foot element is about 30% ([0071] the foot plate is 5-15 inches and width 1-4 inches).
Regarding claim 10 the Doddroe Lecomte Phillips Glainville Combination teaches the foot of claim 1 substantially as is claimed,
wherein the Combination further teaches a width of the forefoot region relative to a length of the cosmesis cover is about 30% (The Examiner notes that the Combination fits the cosmesis of Phillips to the foot of Doddroe. Accordingly, the length and width of the cosmesis cover would be similar to that of the foot element of Doddroe, or between 6.7%-80%, including “about 30%” ).
Regarding claim 13 the Doddroe Lecomte Phillips Glainville Combination teaches the foot of claim 7 substantially as is claimed,
wherein Doddroe further discloses an intermediate foot element located between the upper foot element and the elongate foot element (Figure 9b item 560).
Regarding claim 14 the Doddroe Lecomte Phillips Glainville Combination teaches the foot of claim 13 substantially as is claimed,
wherein Doddroe further discloses an ankle module (Figure 9b item 430) coupled to the upper foot element and the intermediate foot element (Figure 9b shows the ankle module connected in the heel area to both the upper element and intermediate element to form a unitary structure).
Regarding claim 15 the Doddroe Lecomte Phillips Glainville Combination teaches the foot of claim 14 substantially as is claimed,
wherein Doddroe further discloses a proximal end of the upper foot element is coupled to a front portion of the ankle module (Referring to figure 9b, the Examiner understands that the end of the upper foot element coupled to the ankle module can be designated the “proximal end”; additionally, the upper foot element is coupled to both a front, middle, and rear portion of the ankle module, as it is connected to it in its entirety through connector 495 (Figure 8)).
Regarding claim 16 the Doddroe Lecomte Phillips Glainville Combination teaches the foot of claim 14 substantially as is claimed,
wherein Doddroe further discloses a proximal end of the intermediate foot element is coupled to a rear portion of the ankle module (Referring to figure 9b, the Examiner understands that the end of the intermediate foot element coupled to the ankle module can be designated the “proximal end”; additionally, the intermediate foot element is coupled to both a front, middle, and rear portion of the ankle module, as it is connected to it in its entirety through connector 495 (Figure 8)).
Regarding claim 17 the Doddroe Lecomte Phillips Glainville Combination teaches the foot of claim 14 substantially as is claimed,
wherein Doddore further discloses the ankle module is operably and indirectly coupled to the elongate foot element via the fasteners inserted through the one or more attachment holes (Figure 8 the ankle module and elongate foot element are operably coupled together via all the fasteners shown in Figure 8, including those which connect the foot element and the upper element at the proximal end).

Claims 11-12 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doddroe, Lecomte, Phillips and Glainville as is applied above in view of Clausen et al. (US 20060015192 A1) hereinafter known as Clausen.
Regarding claim 11 the Doddroe Lecomte Phillips Glainville Combination teaches the foot of claim 1 substantially as is claimed,
but is silent with regards to the cosmesis body comprising a region of increased flexibility between the forefoot and toe regions.
However, regarding claim 11 Clausen teaches a cosmesis body comprising a region of increased flexibility between the forefoot and toe regions (Figures 2a-3 show the body having (Figures 2a-b) an area of reduced thickness where cutouts are taken from the cover, which would allow the foot to flex at the ball of the foot near the metatarsals or (Figure 3) an area of reduced thickness at the metatarsals where a cushioning material 352 is inserted into its grove). Doddroe and Clausen are involved in the same field of endeavor, namely prosthetic feet. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the foot of the Doddroe Lecomte Phillips Glainville Combination by having the cosmesis have an area of increased flexibility between the forefoot and toe regions in order to allow the prosthetic foot the flexibility it needs to achieve proper rollover and conserve the greatest amount of energy during ambulation (e.g. the energy achieved from foot rollover is conserved within the foot as opposed to being used for bending a stiff cosmetic cover). 
Regarding claim 12 the Doddroe Lecomte Phillips Glainville Clausen Combination teaches the foot of claim 11 substantially as is claimed,
wherein Clausen further teaches the region of increased flexibility is thinner than a remainder of the body (both embodiments of Figures 2a-b and Figure 3 illustrate thinner areas of the cosmesis body at the region of flexibility: one via cutouts and one via a grove, into which another material is inserted).
Regarding claim 20 the Doddroe Lecomte Phillips Glainville Combination teaches the foot of claim 1 substantially as is claimed,
but is silent with regards to the inner sole portion of the cover has a plurality of perforations thereacross.
However, regarding claim 20 Clausen teaches a cosmesis cover which has an inner surface of an inner sole portion which comprises a plurality of dimples or perforations across a width of the surface of the inner sole portion (Figure 2b near metatarsal region 240). Doddroe and Clausen are involved in the same field of endeavor, namely prosthetic feet. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the foot of the Doddroe Lecomte Phillips Glainville Combination by having the cosmesis have an area with perforations/dimples such as is taught by Clausen in order to allow the prosthetic foot the flexibility it needs to achieve proper rollover and conserve the greatest amount of energy during ambulation (e.g. the energy achieved from foot rollover is conserved within the foot as opposed to being used for bending a stiff cosmetic cover). 
Regarding claim 21 the Doddroe Lecomte Phillips Glainville Clausen Combination teaches the foot of claim 20 substantially as is claimed,
but is silent with regards to the shape of the dimples/perforations.
However, regarding claim 21 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the perforations/dimples to be circular or substantially cylindrical since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Clausen.

Claims 11-12 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doddroe, Lecomte, Phillips and Glainville as is applied above in view of Clausen et al. (US 20060015192 A1) hereinafter known as Clausen.
Regarding claim 11 the Doddroe Lecomte Phillips Glainville Combination teaches the foot of claim 1 substantially as is claimed,
wherein Glainville further teaches a foot element with a region of increased flexibility at a transition between the forefoot region and the toe region (Figure 1). 
Regarding claim 12 the Doddroe Lecomte Phillips Glainville Combination teaches the foot of claim 11 substantially as is claimed,
wherein Glainville further teaches the region of increased flexibility is thinner than a remainder of the body (Figure 1 shows slits; slits indicate the element is thinner at the slit location as compared to the rest of the body).
Regarding claim 20 the Doddroe Lecomte Phillips Glainville Combination teaches the foot of claim 1 substantially as is claimed,
wherein Glainville further teaches a foot element which has an inner surface of an inner sole portion which comprises a plurality of perforations across a width of the surface of the inner sole portion (Figure 1). 
Regarding claim 21 the Doddroe Lecomte Phillips Glainville Combination teaches the foot of claim 20 substantially as is claimed,
but is silent with regards to the shape of the dimples/perforations.
However, regarding claim 21 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the perforations/dimples to be circular or substantially cylindrical since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Clausen.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doddroe, Lecomte, Phillips and Glainville as is applied above in view of Phillips (US 4822363 A) hereinafter known as Phillips ‘363.
Regarding claim 18 the Doddroe Lecomte Phillips Glainville Combination teaches the foot of claim 1 substantially as is claimed,
but is silent with regards to the foot element including a forefoot piece
However, regarding claim 18 Phillips ‘363 teaches a prosthetic foot element which includes a forefoot piece at the toe end (Figure 7 item 130), 
wherein a bottom surface of the toe pad forms at least a portion of a bottom surface of the elongate foot element (Figure 7),
wherein the forefoot piece has a medial toe portion and a lateral toe portion that align respectively with the medial toe and the lateral toe portion of the foot element (the Examiner notes that the toe pad of Phillips ‘363 “aligns” with both medial and lateral sides of the foot since it is located thereunder.).  Doddroe and Phillips ‘363 are involved in the same field of endeavor, namely prosthetic feet. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the foot of the Doddroe Lecomte Phillips Glainville Combination by having the foot element include a forefoot piece such as is taught by Phillips ‘363 in order to cushion the foot element against force/shock normally experienced during ambulation, which would increase the life expectancy of the prosthetic foot as a whole.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doddroe, Lecomte, Phillips and Glainville as is applied above in view of Clausen et al. (US 20070106395 A9), hereinafter known as Clausen ‘395.
Regarding claim 19 the Doddroe Lecomte Phillips Glainville Combination teaches the foot of claim 3 substantially as is claimed,
but is silent with regards to a junction of the second portion of the split and the base of the cutout comprises a blunted edge.
However, regarding claim 19 Clausen ‘395 teaches a foot in which junctions at edges are blunted ([0135]). Doddroe and Clausen ‘395 are involved in the same field of endeavor, namely prosthetic feet. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the foot of the Doddroe Lecomte Phillips Glainville Combination by ensuring there are no sharp edges on the foot such as is taught by Clausen ‘395 in order to reduce the likelihood of abrasion and tearing of the cosmesis cover, thus increasing the overall life of the foot/cosmesis system. It is understood obvious to remove sharp edges from every junction, including that between the split and cutout, since a sharp corner at any location in the prosthesis could bring harm to the cosmesis cover.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        02/04/21